DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. F. Ma on 12/2/21.
The application has been amended as follows:
    1. (Currently Amended) A method of controlling inter-cell signal interference, the method being applied to a base station and comprising:
generating a subcarrier pattern of Physical Broadcast Channel (PBCH) symbols for a present cell based on an agreed Demodulation Reference Signal (DMRS) configuration mode, every N resource elements in the subcarrier pattern of the PBCH symbols comprising one resource element for a DMRS and (N-1) resource elements for a PBCH, wherein N is a natural number greater than 2; 
generating a synchronization block of the present cell based on the subcarrier pattern of the PBCH symbols for the present cell; 
sending the synchronization block of the present cell directionally by beam sweeping; and
sending, by the present cell, system information carrying configuration information of a cell reference signal for a neighboring cell to User Equipment (UE), ;
wherein the base station is further configured to reduce density of the DMRS in the subcarrier pattern, such that interference caused by increased power due to improper configuration of DMRSs in the synchronization block is reduced, and signal interference between neighboring cells is avoided.

2. (Previously presented) The method according to claim 1, further comprising:
setting a transmission window corresponding to the synchronization block of the present cell to be different from a transmission window corresponding to a synchronization block of the neighboring cell; or
setting a position of a starting resource element of a DMRS in the synchronization block of the present cell to be different from a position of a starting resource element of the DMRS carried in the synchronization block of the neighboring cell.

3. (Canceled) 

4. (Original) The method according to claim 1, wherein the agreed DMRS configuration mode comprises:
the DMRSs being evenly interspersed across a full bandwidth of the PBCH; or
the DMRSs being interspersed across the bandwidth of the PBCH except a portion coincident with a bandwidth of a secondary synchronization signal in the synchronization block.

5. – 11. (Canceled) 
 
12. - 22. (Canceled) 

23. (Currently Amended) A base station, comprising:
a processor; and
a memory for storing instructions executable by the processor, 
wherein the processor is configured to:
generate a subcarrier pattern of Physical Broadcast Channel (PBCH) symbols for a present cell based on an agreed Demodulation Reference Signal (DMRS) configuration mode, every N resource elements in the subcarrier pattern of the PBCH symbols comprising one resource element for a DMRS and (N-1) resource elements for a PBCH, wherein N is a natural number greater than 2;
generate a synchronization block of the present cell based on the subcarrier pattern of the PBCH symbols for the present cell; 
send the synchronization block of the present cell directionally by beam sweeping; and
send system information carrying configuration information of a cell reference signal for a neighboring cell to User Equipment (UE), wherein the configuration information comprises a position of a starting resource element of a DMRS in a synchronization block of the neighboring cell;
wherein the base station is further configured to reduce density of the DMRS in the subcarrier pattern, such that interference caused by increased power due to improper configuration of DMRSs in the synchronization block is reduced, and signal interference between neighboring cells is avoided.

24. (Canceled) 

25. (Canceled) 

26. (Canceled)

27. (Previously presented) The base station according to claim 23, wherein the processor is further configured to:
set a transmission window corresponding to the synchronization block of the present cell to be different from a transmission window corresponding to a synchronization block of the neighboring cell; or 
set a position of a starting resource element of a DMRS in the synchronization block of the present cell to be different from a position of a starting resource element of the DMRS carried in the synchronization block of the neighboring cell.

28. – 32. (Canceled)

33.	(Currently amended) A communication system, comprising a base station and user equipment (UE), wherein the base station is configured to
generate a subcarrier pattern of Physical Broadcast Channel (PBCH) symbols for a present cell based on an agreed Demodulation Reference Signal (DMRS) configuration mode, every N resource elements in the subcarrier pattern of the PBCH symbols comprising one resource element for a DMRS and (N-1) resource elements for a PBCH, wherein N is a natural number greater than 2;
generate a synchronization block of the present cell based on the subcarrier pattern of the PBCH symbols for the present cell; 
send the synchronization block of the present cell directionally by beam sweeping; and
sending, by the present cell, system information carrying configuration information of a cell reference signal for a neighboring cell to the UE, wherein the configuration information comprises a position of a starting resource element of a DMRS in a synchronization block of the neighboring cell;
wherein density of the DMRS in the subcarrier pattern is reduced, such that interference caused by increased power due to improper configuration of DMRSs in the synchronization block is reduced, and  is avoided.

34. (Previously presented) The method according to claim 1, wherein for each macro cell, a position of a starting resource element of the DMRS for the cell is agreed by a system.

35. (Previously presented) The method according to claim 34, wherein a position of a starting resource element of the DMRS for a hotspot cell is indicated by the macro cell through system information.

36. (Canceled) 

37. (Previously presented) The base station according to claim 23, wherein the agreed DMRS configuration mode comprises:
the DMRSs being evenly interspersed across a full bandwidth of the PBCH; or
the DMRSs being interspersed across the bandwidth of the PBCH except a portion coincident with a bandwidth of a secondary synchronization signal in the synchronization block.

38. (Previously presented) The base station according to claim 23, wherein for each macro cell, a position of a starting resource element of the DMRS for the cell is agreed by a system.

39. (Previously presented) The base station according to claim 38, wherein a position of a starting resource element of the DMRS for a hotspot cell is indicated by the macro cell through system information.

40. (Canceled) 

41. (Previously presented) The communication system according to claim 33, wherein the base station is further configured to:
set a transmission window corresponding to the synchronization block of the present cell to be different from a transmission window corresponding to a synchronization block of the neighboring cell; or
set a position of a starting resource element of a DMRS in the synchronization block of the present cell to be different from a position of a starting resource element of the DMRS carried in the synchronization block of the neighboring cell.

42. (Previously presented) The communication system according to claim 33, wherein the agreed DMRS configuration mode comprises:
the DMRSs being evenly interspersed across a full bandwidth of the PBCH; or
the DMRSs being interspersed across the bandwidth of the PBCH except a portion coincident with a bandwidth of a secondary synchronization signal in the synchronization block.

43. (Previously presented) The communication system according to claim 33, wherein for each macro cell, a position of a starting resource element of the DMRS for the cell is agreed by the system.

44. (Previously presented) The communication system according to claim 43, wherein a position of a starting resource element of the DMRS for a hotspot cell is indicated by the macro cell through system information.
 
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416